Citation Nr: 1600064	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for ulcers, to include as due to treatment for a skin disorder.   

3.  Entitlement to service connection for colon cancer, to include as due to herbicides exposure. 

4.  Entitlement to service connection for bladder cancer, to include as due to herbicides exposure. 


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

In September 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing convened at the RO.  A transcript of the hearing is included in the record and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, a remand is warranted for the service connection claims on appeal. 

First, in a September 2010 VA examination report (addressing a psychiatric issue not on appeal) the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  Documents related to SSA benefits should be included in the record.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran indicated during his hearing that he had been receiving treatment from VA for an extended period.  Outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in October 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, during the hearing, the Veteran indicated that he received private medical treatment for ulcers soon after discharge from service.  The AOJ should provide the Veteran an additional opportunity to submit private medical evidence, or authorize VA to obtain such evidence on his behalf. 

Fourth, medical inquiry should be conducted into each of the Veteran's claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran claims that he has a current acne disorder which relates to documented skin problems he experienced during service.  He claims that he developed ulcers soon after service as the result of prescription medication he used for his acne.  Furthermore, he claims that he developed colon and bladder cancer following service as the result of exposure to herbicides during his documented service in the Republic of Vietnam.  

Colon and bladder cancer are not disorders listed under 38 C.F.R. § 3.309(e).  As such, the disorders may not be presumed related to service.  Nevertheless, a service connection finding may be had if medical evidence indicates that the Veteran's exposure to herbicides while serving in Vietnam relates to either of the disorders (or to skin or ulcer problems).  38 C.F.R. § 3.307; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  

Further, medical inquiry should also be conducted into the question of whether the Veteran's ulcer disorder should be presumed related to service - i.e., whether it first manifested within one year of his March 1972 discharge from service, and if so, the degree of the disorder at that time.  38 C.F.R. § 3.309(a).  

Lastly, in the event a skin disorder is found service connected, medical commentary should be provided which addresses whether ulcers are secondary to medication used for a service-connected skin disorder.  38 C.F.R. § 3.310.  
 
Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding medical evidence pertaining to SSA disability benefits.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.
 
2.  Associate with the claims file copies of any outstanding VA medical records dating from October 2013 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
 
3.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence pertaining to ulcer treatment following service, or to submit a signed VA Form 21-4142 pertaining to any outstanding private medical evidence.  If, after making reasonable efforts to obtain any outstanding records the AOJ is unable to secure same, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
 
4.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed gastrointestinal (GI), genitourinary (GU), and skin disorders.  The examiners should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand. 

(a)  With regard to the claim to service connection for a skin disorder, the following inquiries should be addressed. 

(i)  What are the Veteran's current skin disorders, to include any scar tissue related to skin problems documented during service? 

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a diagnosed skin disorder is related to an in-service disease, event, or injury, to include any herbicide exposure in Vietnam? 

Please note and discuss in the report the Veteran's lay assertions of record which support his claims. 

Please also discuss the service treatment records (STRs) which corroborate the Veteran's assertion that he experienced skin problems during service in Vietnam.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

(b)  With regard to the claim to service connection for GI and GU disorders, the following inquiries should be addressed.

(i)  What are the Veteran's current GI and GU disorders? 

(ii)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a diagnosed GI or GU disorder is related to an in-service disease, event, or injury, to include herbicide exposure in Vietnam? 

(iii)  Is it at least as likely as not that an ulcer disorder manifested during service or within one year of discharge from service in March 1972?

(iv)  If a skin disorder is determined to be service connected, and the answer to (ii) is negative for any GI or GU disorder, is it at least as likely as not that a diagnosed GI or GU disorder is proximately due to or the result of a service-connected skin disorder, to include medication used for such a disorder? 

(v)  If the answers to (ii) and (iv) are negative, is it at least as likely as not that a diagnosed GI or GU disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected skin disorder, to include medication used for a skin disorder? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

Please note and discuss in the report the Veteran's lay assertions of record which support his claims. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
6.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




